          Case 1:17-cv-01167-JEB Document 92 Filed 08/02/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC.,
                                                        Civil Action No. 1:17-cv-01167-JEB
         Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

         Defendant.



REPLY IN FURTHER SUPPORT OF DEFENDANT’S MOTION PURSUANT TO RULE
    59(e) TO AMEND THE COURT’S OPINION AND ORDER OF JUNE 7, 2019

                                        INTRODUCTION

       Plaintiff continues its no-hold-barred “quest for disclosure” (Mem. Op. 1, ECF No. 86) of

the very small scraps of information the Federal Bureau of Investigation (“FBI”) still withholds,

now contending that the FBI’s recent motion pursuant to Federal Rule of Civil Procedure 59(e)

does not meet the standards for such a motion set out in the rule and was only filed “to forestall

compliance with the Court’s order.” Pl.’s Opp’n at 4 (ECF No. 88). Plaintiff is wrong. The

FBI’s motion is not for the purpose of delay but legitimately seeks to clear up, and, indeed,

correct, an error of fact apparently made by the Court with regard to the grounds the FBI asserted

to protect the material at issue. The correction is necessary to make the Court’s decision with

regard to the FBI’s assertion of National Security Act protection (which, in the Freedom of

Information Act (“FOIA”) context, would permit the information to be withheld pursuant to

Exemption 3) consistent with its assertion of protection of that same information pursuant to

Exemption 7(E) of FOIA. The FBI’s motion should be granted and the Court should amend its

opinion to reflect that the FBI effectively and properly asserted that the redactions in the First
          Case 1:17-cv-01167-JEB Document 92 Filed 08/02/19 Page 2 of 4



Archey Declaration fall within the scope of FOIA Exemption 3 and should amend its opinion

and judgment to deny Plaintiff’s Motion for Access to Judicial Records.

                                         ARGUMENT

       In its Rule 59(e) motion, the FBI argued that, in the section on “Preemption” in the

Court’s Memorandum Opinion (ECF No. 86), the Court should have deemed the FBI to have

asserted that FOIA Exemption 3 protects the remaining redactions to the First Archey

Declaration from compelled disclosure in this litigation, just as the Court had recognized the

FBI’s more explicit claim that FOIA Exemption 7(E) protected those remaining redactions. The

Court should then have addressed the merits of the application of Exemption 3, just as it did for

Exemption 7(E), to determine whether that FOIA exemption “supersede[d] the common-law

right in [this] context[].” Mem. Op. at 29. The Court should have concluded that Exemption 3 is

properly asserted and therefore does supersede the common-law right of access here, and should

uphold the remaining redactions to the First Archey Declaration on this ground.

       The FBI’s motion is a proper motion pursuant to Rule 59(e) in that it seeks to correct the

Court’s misapprehension of the arguments made by the government, not, as Plaintiff contends, to

reargue arguments it made, or could have made, in the original proceedings. Motions to alter or

amend a judgment “are intended to permit the court to correct errors of fact appearing on the face

of the record, or errors of law.” Hammond v. Kempthorne, 448 F. Supp. 2d 114, 118 (D.D.C.

2006) (quoting Indep. Petroleum Ass’n of Am. v. Babbitt, 178 F.R.D. 323, 324 (D.D.C. 1998)).

Thus, Rule 59(e) motions may be granted when “the court has misapprehended the facts, a

party’s position, or the controlling law.” Nelson v. City of Albuquerque, 921 F.3d 925, 929 (10th

Cir. 2019) (quoting Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)

(emphasis added)). Reconsideration pursuant to Federal Rule of Civil Procedure 59(e) “allow[s]
                                                2
          Case 1:17-cv-01167-JEB Document 92 Filed 08/02/19 Page 3 of 4



a court to correct its own errors and avoid unnecessary appellate procedures.” Venegas–

Hernandez v. Sonolux Records, 370 F.3d 183, 190 (1st Cir. 2004).

        The point of the FBI’s motion is just that, to clear up any misapprehension in the Court’s

decision and avoid unnecessary appellate procedures. By addressing the issue of preemption by

the National Security Act separately from that by the Freedom of Information Act (see Mem. Op.

at 26, 28), the Court has misapprehended the FBI’s arguments. As the Court itself recognized

(id. at 10), the National Security Act is a “valid Exemption 3 statute,” and the FBI’s assertion of

protection under the National Security Act should have been deemed to be an assertion of

protection under FOIA Exemption 3 for the purposes of the preemption analysis applied by the

Court. Moreover, by divorcing the FBI’s assertion of protection under the National Security Act

from Exemption 3 in the FOIA context, the Court has inadvertently created a situation in which a

FOIA requestor could easily do an end-run around Exemption 3 and the provisions of the

National Security Act—the requestor can ensure that the agency is forced to provide explanation

of its assertion of this exemption in camera and then obtain the information from the court that it

could not obtain from the agency, based on the wording of the National Security Act discussed in

the Court’s opinion at pp. 27-28. This could not have been what the Court, or Congress, had in

mind.

        Plaintiff asserts that the Court “carefully considered and rejected the FBI’s arguments

that the National Security Act barred the release of the redacted information in the Archey

Declaration” in pages 33-34 of the Court’s opinion. Pl.’s Opp’n at 5. Those pages contain the

Court’s analysis of the Hubbard factors as applied to the information at issue. However, in view

of the mandatory terminology of the National Security Act regarding protection of “intelligence

sources and methods,” and the Freedom of Information Act’s ‘categorical” protection for this
                                                 3
          Case 1:17-cv-01167-JEB Document 92 Filed 08/02/19 Page 4 of 4



information (Mem. Op. 9), together creating a “near-blanket FOIA exemption” (id. at 10), the

national security considerations militate against weighing the propriety of disclosure of this

information by the Hubbard balancing test, in favor of holding that common-law right of access

is preempted for this information.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant Defendant’s Motion Pursuant To Rule

59(E) to Amend the Court’s Opinion and Order of June 7, 2019, and should amend its opinion

and judgment to deny Plaintiff’s Motion for Access to Judicial Records.

Dated: August 2, 2019                                Respectfully submitted,
                                                     HASHIM M. MOOPPAN
                                                     Deputy Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Director, Civil Division

                                                     /s/Carol Federighi
                                                     CAROL FEDERIGHI
                                                     Senior Trial Counsel
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     P.O. Box 883
                                                     Washington, DC 20044
                                                     Phone: (202) 514-1903
                                                     Email: carol.federighi@usdoj.gov

                                                     Counsel for Defendant




                                                 4
